Exhibit 10.38

 

April 20, 2005

 

David L. Dunlap

Intraware, Inc.

25 Orinda Way

Orinda, CA 94563

 

Dear Dave:

 

We are pleased that you are willing to accept the position of Sales Advisor at
Intraware, Inc.  Your cooperation in this role will be important to a successful
transition to Intraware’s new sales management, and we are grateful for your
willingness to assist in this fashion.

 

This letter agreement (“Agreement”) sets forth the terms for your employment by
Intraware between the date of this letter and September 16, 2005 (the
“Employment Termination Date”).

 

1.                    Position:  Your title will be Sales Advisor.  You will
report to Richard Northing, Executive Vice President and Chief Operating Officer
(the “COO”).

 

2.                    Responsibilities:  Your responsibilities will be:

 

•                  Assist in educating, advising, and preparing the COO for new
duties.

 

•                  Inventory and communicate to COO, the background and status
on current business development, customers, vendors, and partners as needed,
including any action in process. Smooth the process of transitioning customer,
vendor, and partner relationships to include making introductions, and
initiating and attending meetings as appropriate.

 

•                  Review with and advise COO on employee status within the
Sales department including any planned changes. Advise as to other possible
modifications to the Sales organization.  Assist in creating sales compensation
plans. Act as a resource in new hire processes as needed.

 

•                  You will be available during business hours for telephone
calls, conference calls, e-mail, and in-office and off-site meetings as needed
and as scheduled in a mutually-agreeable fashion.  You will not be required to
report to the office except as needed in accordance with the foregoing.

 

3.                    Compensation:  You will continue to receive your current
base salary and employee benefits (including all benefits offered to Intraware’s
employees generally) through the Employment Termination Date.  Your stock
options will continue to vest through the Employment Termination Date, in
accordance with Intraware’s 1996 Stock Option Plan.  You will receive sales
commissions, under your current sales commission plan, for the month of
March 2005.  You will not receive sales commissions for any period after
March 2005, except as follows.  If Intraware signs any agreement on or before
the Employment Termination Date with an enterprise software publisher, under
which Intraware is to provide services to that publisher related to resale of
its products and/or related maintenance, and such agreement provides for the
publisher’s payment of minimum service fees to Intraware, you will receive a
commission in an amount equal to a portion of the minimum service fees required
to be paid by the publisher to Intraware during the initial term of such
agreement.

 

--------------------------------------------------------------------------------


 

The amount of such commission will be determined by Intraware and you, both
acting reasonably, based on, among other factors, the structure of the contract,
its payment terms, and the degree to which you were involved in generating and
closing it. The timing of Intraware’s payment of any such commission to you will
be based on the timing of Intraware’s receipt of the initial term minimum
service fees or portion thereof under the agreement. This paragraph states your
entire compensation from the date of this Agreement.

 

4.                    Expense Reimbursement.  You will continue to be reimbursed
for all reasonable job-related expenses in accordance with Intraware’s Corporate
Expense and Travel Policy.  If you have any doubt about whether an expense you
incur is reimbursable under that policy, you are encouraged to obtain written
pre-approval of the expense from the COO.

 

5.                    Change of Control Severance Agreement.  You agree that the
Change of Control Severance Agreement dated June 5, 2001, between you and
Intraware is terminated as of the date of this letter.

 

6.                    Termination.  This Agreement may not be terminated except
for a material breach of this Agreement which is not remedied within 5 business
days after written notice by the non-breaching party to the breaching party;
provided, however, Intraware may terminate this Agreement upon written notice if
you materially violate Intraware’s Employee Handbook or the Intraware policies
made generally available to Intraware employees and posted on the company
intranet.

 

7.                    Entire Agreement.  This Agreement contains the entire
agreement between you and Intraware concerning your employment at Intraware, and
supersedes and replaces all prior and contemporaneous agreements, understandings
and communications related thereto.  This Agreement may not be modified, changed
or supplemented in any way except by a written amendment signed by you and an
executive officer of Intraware. This Agreement shall be binding on, and inure to
the benefit of, each party’s successors and assigns, including without
limitation any person or company that acquires control of Intraware.

 

Please sign below to indicate your agreement to the above.  Again, we thank you
for your cooperation during this transition period.

 

Very truly yours,

 

/s/ RICHARD J. NORTHING

 

Richard J. Northing

Executive Vice President and Chief Operating Officer

 

cc:

Melinda Ericks, Director of Human Resources

 

 

Agreed and accepted:

 

 

 

/s/ DAVID L. DUNLAP

 

 

David L. Dunlap

 

2

--------------------------------------------------------------------------------

 